Dissenting Opinion bt
Judge Doyle:
I respectfully dissent. I cannot agree with the majority’s conclusion that the statement issued in Unemployment Compensation Bulletin Number 871 is a general statement of policy, and not a regulation subject to the adoption and filing requirements of Sections 201 to 208 of the Commonwealth Documents Law (Law), Act of July 31, 1968, P.L. 769, as amended, 45 P.S. §§1201-1208.
The distinction between a “statement of policy” and a “regulation” was considered by the Pennsylvania Supreme Court in Pennsylvania Human Relations Commission v. Norristown Area School Board, (Norristown), 473 Pa. 334, 374 A.2d 671 (1977), which stated:
A properly adopted substantive rule establishes a standard of conduct which has the force of lav/. . . . The underlying policy embodied in the rule is not generally subject to challenge before the agency.
*133A general statement of policy, on the other hand, does not establish a “binding norm” .... A policy statement announces the agency’s tentative intentions for the future.
473 Pa. at 350, 374 A.2d at 679, quoting Pacific Gas & Electric Co. v. Federal Power Commission, 506 F.2d 33, 41 (D.C. Cir. 1974). In Norristown, the Supreme Court held that the Pennsylvania Human Eelations Commission’s “Desegregation Guidelines for Public Schools” constituted a statement of policy, rather than a regulation, because the document established only general guidelines to be considered in evaluating future cases, and contained no binding rule of law to be followed in every situation.
In contrast, the document in the present case states that a credit week “is assigned to the quarter in which at least four days of the week occur.” (Emphasis added.) From such language it is clear that the document is not a statement of general policy, but rather a regulation establishing a binding rule of law applicable whenever a credit week overlaps two quarters.
A regulation is ineffective unless it has been formally adopted pursuant to Sections 201 to 205 of the Commonwealth Documents Law. In addition, a regulation which has not been filed with the Legislative Reference Bureau pursuant to Section 207 of the Law is not valid for any purpose and may not form the basis of an agency’s decision. Section 208 of the Law, Community Country Day School v. Department of Education, 51 Pa. Commonwealth Ct. 286, 414 A.2d 428 (1980): Centennial School District v. Secretary of Education, 31 Pa. Commonwealth Ct. 307, 376 A.2d 302 (1977). Since it is apparent that the adoption and filing requirements of the Law were not observed with respect to the document in question here, the document is an ineffective and invalid regulation, and should *134not have formed the basis of the decisions of the referee and Board.
Accordingly, I would reverse the decision of the Board and remand the case for the computation of benefits.